Citation Nr: 1503988	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO. 12-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1994. This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2012. A transcript of the hearing is associated with the claims file. 

The Board has reviewed physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran has one disability rated at 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014). In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

I. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for depression rated at 50 percent, a left knee disability rated at 30 percent, a low back disability rated at 20 percent, a right knee disability rated at 10 percent, a left shoulder disability rated at 10 percent, and a left ankle disability and hemorrhoids, both rated at a noncompensable level. These disabilities result in a combined rating of 80 percent. See 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 40 percent or higher, i.e. depression, and a combined rating of 70 percent or higher, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since October 2009, prior to which he worked as a food service worker for 40 years. No other employment was listed. The Veteran noted that he had completed two years of college, but no degree was earned. There is no evidence indicating the Veteran has received any type of special training.

In addition to the Veteran's work and education history, a variety of medical evidence has been associated with the claims file. A civil service medical evaluation from October 2009 recommends that the Veteran be removed from service due to fainting spells and his inability to stand lift or bend, at it created a risk of injury for him and other employees. Corresponding October 2009 correspondence informed the Veteran that due to his medical evaluation he was not medically fit to perform his duties and was being released. 

A general medical examination was conducted in March 2012. The examiner noted that the Veteran's bilateral knee disabilities would pose a significant limitation with respect to physical employment, but that sedentary employment was possible. As part of the psychiatric examination, the examiner noted reduced reliability and productivity. Finally, at the end of the opinion the examiner indicated that it was more likely than not that the Veteran's service connected disabilities rendered him unemployable. While the examiner noted that only the knee and psychiatric disabilities individually interfered with employment, when reading the examination report as a whole the examiner is indicating that while each disability individually is not preventative of employment, the disabilities when taken together do prevent gainful employment. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). No other medical opinions concerning employability are of record. 

VA examinations beginning in March 2007 and going to February 2010 all note degrees of interference with the Veteran's occupation or daily activities attributable to his various disabilities. In light of the medical opinion of record, as well as the Veteran's lack of specialized training, limited education and 40 year career as an food service worker, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field. As such, entitlement to a TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


